Citation Nr: 0905910	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the Veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years for the 
purposes of death pension benefits.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1969.  He died in July 1980.  The appellant is his daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The individual for whom benefits are sought is the 
daughter of the Veteran who was born in July 1955; her 18th 
birthday was in July 1973.

3.  The appellant filed her claim for recognition as a 
helpless child in November 2005, at which time she was fifty 
years of age.  

4.  Records for Supplemental Security Income indicate the 
appellant's disability began in April 1996, at which time she 
was forty-one years of age.  

5.  The claimant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in correspondence 
from the RO dated in August 2007, and the claim was 
readjudicated thereafter in a Supplemental Statement of the 
Case of January 2008.  The notice letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist her in completing her claim, identified the 
claimant's duties in obtaining information and evidence to 
substantiate her claim, and requested that she send in any 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

The record contains a copy of a Social Security 
Administration Redetermination Summary regarding a claim for 
continuing eligibility for Supplemental Security Income 
payment for the appellant's daughter which indicates that the 
appellant's disability began on April 23, 1996.  She has not 
submitted any evidence demonstrating that she was permanently 
incapable of self-support before the age of 18.  Rather she 
advances that she was not diagnosed with her disorder until 
well after attaining age 18 because the medical system was 
not sophisticated enough when she was younger.  See 
Substantive Appeal received in June 2007.  She claims that 
her disorder should be recognized as existing from childhood.  
The appellant requested and was afforded a period of 
additional time to obtain medical evidence to support her 
claim, but no additional evidence was received during the 
extension or thereafter.  Accordingly, the Board considers 
that it would serve no constructive purpose to obtain any 
additional records, to include any other records of the 
Social Security Administration and would only unnecessarily 
delay a decision without benefitting the appellant.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
claimant, she is fully conversant with the legal requirements 
in this case.  Thus, the content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA. 


Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The appellant contends that she became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render her a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

The record includes her application for benefits that 
indicates that she is the biological daughter of the Veteran, 
and she was born in July 1955.  She, thus, attained the age 
of 18 in July 1973.  She filed her original claim for 
benefits in November 2005, when she was fifty years of age.  
As noted above, copy of a Social Security Administration 
Redetermination Summary regarding a claim for continuing 
eligibility for Supplemental Security Income payment for the 
appellant's daughter which indicates that the appellant's 
disability began on April 23, 1996.  The original document 
does not indicate the nature of the disability, but copy 
submitted by the appellant contains a handwritten note 
stating "born with autism" and next to the date of April 
23, 1996 is written "when we went for help".

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support. Incapacity for self- 
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)	 A child shown by proper evidence to 
have been permanently incapable of self- 
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3)	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like. In those cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration. In such cases there should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support. Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)	 The capacity of a child for self- 
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the record, including the records for 
eligibility for Supplemental Security Income, indicating 
disability beginning in April 1996 (at which time the 
claimant was forty one years of age) and the lay statements 
from the claimant asserting that her disablement existed from 
her early youth, the Board is unable to conclude that the 
record demonstrates that she was incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.

As for the assertions of the appellant, she can observe and 
report symptoms observable by a lay person, but they are not 
competent to establish that she was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The probative evidence 
of record simply does not establish such incapacity at the 
time the appellant attained the age of 18.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to helpless child benefits on behalf of the 
Veteran's daughter on the basis of permanent incapacity for 
self-support she attained the age of 18 is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


